EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9 has been rejoined.

In the specification, 
Page 5, paragraph [0164], line 2, after “side” and before “sandwiching”, insert “41”.

In the claims,
Cancel claims 1 and 8.
Claim 9, line 9, replace “contains a fatty acid amide” with “consists essentially of erucic acid amide”.
Claim 9, line 9, between “and” and “silicone”, insert “a”.
Claim 9, line 10, replace “3” with “4”.
Claim 10, line 2, after “the” and before “in”, delete “one or more fatty acid amides have the content” and insert “content of the erucic acid amide is”.

Authorization for this examiner’s amendment was given in a telephone interview with Alexey Saprigin on 27 Apr. 2021.



Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Akita et al. (US Patent Application 2014/0335403 A1, published 13 Nov. 2014, hereinafter Akita), Chen et al. (US Patent Application 2016/0060476 A1, published 03 Mar. 2016, priority 17 Apr. 2013, hereinafter Chen), Bayer (US Patent 5,306,542, published 26 Apr. 1994, hereinafter Bayer), and Masayoshi and Takuyaand (CN 104425775 A, published 18 Mar. 2015, hereinafter Masayoshi).

Akita et al. (US Patent Application 2014/0335403 A1, published 13 Nov. 2014, hereinafter Akita) teaches an electrochemical cell packaging material, which includes the following in a laminated structure (Abstract, paragraphs 0033 and 0086, and Figure 6:
•	Slip layer (Item 117 in Figure 6),
•	Protective layer (Item 111),
•	Base (substrate) layer (Item 112),
•	Adhesive layer (Item 113),
•	Barrier (metal foil) layer (Item 114),
•	Acid-modified polyolefin (sealant adhesive) layer (Item 115), and 
•	Thermally adhesive (sealant) layer (Item 116).

Akita teaches that the slip layer contains an aliphatic acid amide, including oleic acid amide, erucic acid amide, and stearic acid amide (paragraph 0090).  Akita teaches that the coating amount of the aliphatic acid amide is 0.1 to 10 mg/m2 (paragraph 0090).  Akita teaches that aluminum is used in as the barrier layer


Chen et al. (US Patent Application 2016/0060476 A1, published 03 Mar. 2016, priority 17 Apr. 2013, hereinafter Chen) teaches polymer compositions of polyethylene compounded with slip agents comprising a silicone and a fatty acid amide (Abstract and paragraph 0010).  Chen teaches that the silicone can be polydimethylsiloxane (PDMS, -Si(CH3)2-O-) (paragraphs 0024 and 0027) and the amount of silicone in the resin ranges from 0.25 to 2.9 wt.% (paragraph 0031).  Given that the molecular weights of the silicon and the PDMS repeat unit are 28.1 daltons and 74.1 daltons (28.1+12*2+6+16), respectively, the concentration of Si atoms in the composition is 0.094 (0.25*28.1/74.1) to 1.10 atom wt.% (2.9*28.1/74.1).  Assuming the remaining atoms in the composition of Chen that scatter x-rays are carbon atoms, the approximately 96.9% (100%-(0.25%+2.9%)/2) of the polymer composition has 83.1 atom wt% (96.9%*12/(12+2)) [MW carbon/MW ethylene repeat unit] carbon atoms.  Therefore, the surface of the polymer composition of Chen would have a surface concentration of silicon of 0.11 (0.094/83.1%) to 1.3 atom% (1.10/83.1%).
Chen does not disclose the explicit claimed coating amount of erucic acid amide of 4 to 10 mg/m2 in combination with the claimed silicon surface concentration, which is critical as demonstrated by the applicant’s data (Tables 4 and 5 of the current invention) which establishes unexpected or surprising results over the prior art.

Bayer (US Patent 5,306,542, published 26 Apr. 1994, hereinafter Bayer) teaches that the use of mixtures of one primary fatty acid amide and one bis-fatty acid amide at ratios from 25:75 to 75:25 by weight as a lubricant in a liner of a base wall of a plastic closure (Abstract and col. 2, lines 12-20).
Bayer does not disclose the explicit claimed coating amount of erucic acid amide of 4 to 10 mg/m2 in combination with the claimed silicon surface concentration, which is critical as demonstrated by the applicant’s data (Tables 4 and 5 of the current invention) which establishes unexpected or surprising results over the prior art.

Masayoshi and Takuya (CN 104425775 A, published 18 Mar. 2015, is a member of the patent family of JP 2015/065159 A, with priority of JP 2013/0180256, hereinafter Masayoshi) was cited as the closest prior art in the PCT Written Opinion of the International Searching Authority for PCT/JP 2017/005513.  Masayoshi teaches the use of a combination of fatty acid ester and silicon oil as a surface treatment in an external packing material used for lithium ion batteries (Abstract).  Masayoshi teaches the use of a coating amount of 2.5 mg/m2 of a fatty acid-ester-modified silicone oil (page 35, lines 1446-1452).
Masayoshi does not disclose the explicit claimed coating amount of erucic acid amide of 4 to 10 mg/m2 in combination with the claimed silicon surface concentration, which is critical as demonstrated by the applicant’s data (Tables 4 and 5 of the current invention) which establishes unexpected or surprising results over the prior art.

the restriction requirement between inventions a packaging material with a slip layer containing fatty acid amide and silicone oil and method for producing a packaging material with a slip layer containing fatty acid amide and silicone oil, as set forth in the Office action mailed on 29 June 2020, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claim 9 includes all the limitations of allowable product claim 2, it is noted that present claim 9 is allowable over of Akita, Chen, Bayer, and Masayoshi for the same reasons set forth above.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787